 



Exhibit 10.12

 

Agreement Regarding Share Acquisition and Retention

 

THIS AGREEMENT REGARDING SHARE ACQUISITION AND RETENTION (this “Agreement”) is
made of the 1st day of January, 2018, by and between David C. Bjarnason
(“Employee”) and MMA Capital Management Inc. (“Employer” or “Company”).

 

WHEREAS, Employer is engaged in a transaction with Hunt Companies, Inc. and its
Affiliates (“Hunt”) whereby management of the Company will be transferred to
Hunt and Employee’s Employment Agreement with Employer will be assumed by Hunt;
and

 

WHEREAS, as part of its evaluation of the transaction, the Board of Directors
(“Board”) of the Company has determined that it would beneficial to the Company
for the Employee to acquire additional shares in the Company and to agree to
maintain certain shareholdings; and

 

WHEREAS, Employee desires for the transaction to proceed and has an economic
interest in the success of the transaction and is therefore willing to agree to
the share acquisition and retention herein after set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the benefits to each party
of the transaction, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.            Share Acquisition. Employee agrees to spend an amount equal to
thirty percent (30%) of Employee’s 2017 bonus, payable in 2018, to purchase
shares of the Company on the open market. Employee may purchase such shares in
open market transactions or through a 10b5-1 Plan reasonably designed to acquire
the required number of shares no later than December 31, 2018, subject to open
trading windows, the availability of shares on the open market and the
Employee’s continued employment by the Employer or Hunt.

 

2.            Share Retention.

 

(a)          Employee agrees to retain 100% of (i) the shares currently owned by
Employee, (ii) the shares acquired under Section 1, and (iii) the shares into
which options owned by Employee are convertible, in each case, through August 2,
2018, subject, however, to the following. If Employee elects to exercise his
options through a “cashless exercise”, Employee’s retained share requirement
shall be reduced by that number of option shares retained by the Company in
order to enable the cashless purchase of the Employee’s option shares and the
withholding by the Company of the income taxes associated with such purchase.

 

(b)          After August 2, 2018, Employee agrees not to sell that number of
shares which would result in Employee’s total share ownership having a market
value at the time of sale less than three (3) times Employee’s base
compensation. This Section 2(b) shall not apply if Employee is no longer
employed by either Employer or Hunt.

 

 

 

  

(c)          The number of shares required to be retained at any given time
under this Section 2 is herein referred to as the “Employee Retention
Requirement”.

 

(d)          Employee shall be permitted solely for estate planning purposes to
transfer shares otherwise required to be held under paragraphs (a) and (b) to
trusts and similar entities whose sole beneficiaries are Employee, Employee’s
spouse, siblings, parents and lineal descendants (“Estate Planning Vehicles”),
subject, however, to such transferees agreeing in writing to continue to meet
the Employee Retention Requirement with respect to any shares transferred to
them.

 

3.            Remedies. The parties agree that Employer’s damages would be
difficult to ascertain and that, given the Company’s historically low trading
volume, there could be disruption in the trading of the Company’s shares on the
NASDAQ if Employee were to violate the Employee Retention Requirement or the
Disposition Limitation. Accordingly, Employee agrees that Employer may seek
equitable relief enjoining Employee or any Estate Planning Vehicle from selling
shares in violation of the Employee Retention Requirement or the Disposition
Limitation and ordering Employee or any Estate Planning Vehicle to repurchase
any shares sold in violation of the Employee Retention Requirement. Employee
agrees to reimburse Employer for all costs and expenses, including reasonable
attorneys’ fees, incurred in connection with enforcing its remedies under this
Section.

 

4.            Miscellaneous.

 

(a)          This Agreement shall be binding upon the parties hereto and their
respective heirs, legal representatives, successors and assigns. Neither party
may assign its rights or obligations hereunder without the prior written consent
of the other party. No person not a party hereto shall have any rights
hereunder, it being agreed that there shall be no third party beneficiaries.

 

(b)          This Agreement may be amended only by a written amendment signed by
the party against whom enforcement of such amendment is sought.

 

(c)          The recitals to this Agreement are incorporated herein as a
substantive part of this Agreement.

 

(d)          Each party agrees to execute and deliver any other documents or
instruments reasonably necessary to effectuate the purposes of this Agreement.

 

(e)          This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument. The parties agree that signature pages
may be delivered by pdf or similar electronic transmission with the same force
and effect as delivery of an original.

 

(f)          This Agreement constitutes the complete agreement of the parties as
to the subject matter hereof and supersedes any other agreements or
understandings, oral or written.

 

 2 

 

  

(g)          This Agreement is severable so that if any provision shall be found
invalid or unenforceable, the remainder of this Agreement shall nonetheless be
enforced so as to give maximum effect to the intent of the parties.

 

(h)          Any and all notices, demands or other communications required or
desired to be given hereunder shall be in writing and shall be deemed to have
been duly given or made (i) when delivered by hand, (ii) three business days
after being deposited in the United States mail, certified and postage prepaid,
(iii) one business day following timely delivery to a nationally recognized
overnight courier, or (iv) in the case of facsimile, when sent and confirmed by
machine-generated confirmation of transmission, addressed in each case, as
follows:

 

  If to Employer: MMA Capital Management, LLC     c/o Charlesmead Advisors, LLC
    800 North Charles St., Suite #201     Baltimore, Maryland 21201    
Attn:  Francis X. Gallagher, Jr.     Fax:  (410) 702-4280         with a copy
to: Gallagher Evelius & Jones LLP     218 N. Charles Street, Suite 400    
Baltimore, Maryland 21201     Attn:  Stephen A. Goldberg, Esquire    
Fax:  (410) 468-2786         If to Employee: David C. Bjarnason     3600
O'Donnell Street, Suite 600     Baltimore, Maryland  21224     Fax:  (443)
263-2992

 

(i)          This Agreement was freely negotiated by the parties and shall not
be construed against any party on the grounds that such party was the drafter
thereof.

 

(j)          This Agreement shall be construed under the internal laws of the
State of Maryland determined without reference to principles of conflicts of
law.

 

(k)          Time is of the essence as to every covenant and agreement which is
to be performed by a specified time or date.

 

(Signatures appear on following page)

 

 3 

 



 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
this Agreement as of the date herein first above written.

 

  EMPLOYER:       MMA CAPITAL MANAGEMENT, INC.         By: /s/ Michael L Falcone
    Name: Michael L. Falcone     Title: Chief Executive Officer          
EMPLOYEE:         /s/ David Bjarnason   David C. Bjarnason

 

 4 

 